Citation Nr: 1206838	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  02-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for myofascial back pain syndrome for the period prior to March 22, 2011. 

2.  Entitlement to a disability rating in excess of 20 percent for myofascial back pain syndrome for the period from March 22, 2011. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought. 

In August 2003 the Board remanded the case to the RO for further development.  Then, in a November 2006 decision, the Board denied the Veteran's claim for a disability rating in excess of 10 percent for chronic myofascial back pain syndrome.  

The Veteran appealed the Board's November 2006 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2008 order, granted the parties' joint motion for remand, vacating the Board's November 2006 decision and remanding the case for compliance with the terms of the joint motion.

In August 2008 the Board remanded the case to the RO for further development.

In a June 2011 rating decision the RO increased the assigned disability rating from 10 to 20 percent, effective March 22, 2011.  Therefore, the Board has characterized the issues as shown on the first page of this decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

In a December 2011 letter, the Board noted that the Veteran indicated that he no longer wished to be represented by Sean Kendall, a private attorney, and requested that he clarify whether he wanted to be represented by another attorney or organization.  In a signed statement received later that month, the Veteran responded that he wished to represent him and thus proceed with his appeal pro se.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT 

1.  For the period prior to February 21, 2005, the preponderance of the evidence is against a finding that the Veteran's myofascial back pain syndrome is manifested by  ankylosis; moderate limitation of motion of the lumbar spine, moderate intervertebral disc syndrome with recurring attacks, or lumbosacral strain with muscle spasm; or by incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least two weeks during any prior 12 month period.

2.  For the period from February 21, 2005 to February 2, 2011, the Veteran's myofascial back pain syndrome, in light of the Veteran's pain and corresponding functional impairment, is productive of moderate limitation of motion of the lumbar spine; however, the preponderance of the evidence is against a finding of severe limitation of motion, ankylosis of the lumbar spine, severe recurring attacks of intervertebral disc syndrome, severe lumbosacral strain, forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine; or of incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.

3.  Since February 3, 2011, the Veteran's myofascial back pain syndrome, in light of the Veteran's pain and corresponding functional impairment, is productive of severe limitation of motion of the lumbar spine, and manifested by disability analogous to limitation of flexion to 30 degrees or less; however, the preponderance of the evidence is against a finding of unfavorable ankylosis of the lumbar spine or of the entire thoracolumbar spine, or pronounced intervertebral disc syndrome; or of incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least six weeks during any prior 12 month period.

4.  Since February 3, 2011, the Veteran's myofascial back pain syndrome is productive of neurologic impairment approximating mild incomplete paralysis of the right lower extremity sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis of the right lower extremity sciatic nerve.

5.  Since February 3, 2011, the Veteran's myofascial back pain syndrome is productive of neurologic impairment approximating mild incomplete paralysis of the left lower extremity sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis of the left lower extremity sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for myofascial back pain syndrome have not been met prior to February 21, 2005.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for a 20 percent rating, and no more, for myofascial back pain syndrome have been met effective from February 21, 2005 to February 2, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

3.  The criteria for a 40 percent rating, and no more, for myofascial back pain syndrome have been met effective February 3, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

4.  The criteria for a separate 10 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met effective February 3, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met effective February 3, 2011.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of several letters sent to the appellant between October 2005 and February 2011, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the ratings for his service-connected low back disability.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a June 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Disability Rating Claim

The Veteran asserts that his service-connected lumbar spine disability, identified by the RO as myofascial back pain syndrome, warrants a higher disability rating than that currently assigned during the pendency of the claim.  The lumbar spine disability is assigned a 10 percent disability rating prior to March 22, 2011, and is assigned a 20 percent disability rating thereafter.

A.  Law and Regulation

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disorders are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome.

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher disability rating is warranted for the veteran's myofascial back pain syndrome.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5289, in effect prior to September 26, 2003, a 50 percent rating was assigned for unfavorable ankylosis of the lumbar spine.  A 40 percent rating was assigned for favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5292, in effect prior to September 26, 2003, ratings of 40, 20, and 10 percent were assigned for severe, moderate, and slight limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5293, in effect prior to September 23, 2002, a 60 percent rating was assigned for pronounced, persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  A 40 percent rating was assigned for severe, recurring attacks with intermittent relief.  A 20 percent rating was assigned for moderate, recurring attacks and a 10 percent rating was assigned for mild recurring attacks.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5295, in effect prior to September 26, 2003, a 40 percent rating was assigned for severe symptoms with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space; or, some of the above with abnormal mobility on forced motion.  A 20 percent rating was assigned for symptoms with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  38 C.F.R. § 4.71a.

Under the revised criteria, effective from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

The General Rating Formula provides for a single set of criteria for rating conditions of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Veteran's service-connected myofascial back pain syndrome, was originally rated under the previously effective criteria, under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001), for limitation of motion of the cervical spine.  The myofascial back pain syndrome is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011), the code for evaluating cervical or lumbar strain.  

Under VA's revised Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2009).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of cervical spine disability, an unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 10 percent disability rating in effect for his myofascial back pain syndrome for the period from March 22, 2011, and in excess of 20 percent effective from that date.  There are no other separate disability ratings in effect for any associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 10 percent currently in effect for the myofascial back pain syndrome.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the myofascial back pain syndrome.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the reports of VA examinations.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination reports.

B.  Factual Background

A July 2001 VA progress note shows that the Veteran in part reported having had some problems with arthritis in the low back, for which oral medications did not provide significant relief from discomfort.  Examination then did not actually address the low back complaints other than recorded findings that neurological examination was essentially normal.  The diagnosis was that the examiner believed that the Veteran had degenerative arthritis.  

A February 21, 2005, VA progress note reflects that there was fairly advanced degenerative disc disease at the L5-S1 level with an associated vacuum disc and adjacent sclerotic endplate changes; and probable associated facet arthropathy; and loss of normal lumbar lordosis.  The impression included degenerative disc disease, most marked at L5-S1 level; and mild loss of normal lumbar lordosis, possibly related in part to muscle spasm.

A March 2005 VA progress note shows that the Veteran complained of chronic spine pain.  At that time the provider found the Veteran had a limited active range of motion.  At that time the provider also found there was no costovertebral angle tenderness, or focal vertebral spinous process tenderness or crepitus.  The assessment was lumbosacral spondylosis without myelopathy. 

During a VA examination in October 2006 the Veteran reported complaints of chronic daily low back pain without radiation, which since onset had been intermittent with remissions.  The Veteran reported he had no foot symptoms and no flare-ups of joint disease, and that no assistive aids were needed for walking.  He reported he had no neurologic symptoms.  

On examination, the range of motion for flexion was from zero to 70 degrees with pain from 45 to 70 degrees.  Passive range of motion was from zero to 75 degrees, with pain from 45 to 75 degrees.  The report indicates that there was no decrease in limitation of motion on repetitive use.  Extension was from zero to 30 degrees with pain throughout that range.  Left and right lateral flexion were from zero to 30 degrees, bilaterally, with pain at 30 degrees on the left and from zero to 30 degrees on the right.  Left and right lateral rotation were from zero to 30 degrees.  The examiner found that all extremities were normal.  

The examination report shows that X-ray examination revealed mild scoliosis, convex left, centered in the upper lumbar spine; and mild disc space narrowing at L5-S1 with reactive sclerosis in the anterior inferior corner of L5 vertebrae.  Posterior vertebral body alignment was normal.  The impression was mild degenerative change at the lumbosacral junction.  The diagnosis, contained in a December 2006 addendum, was degenerative joint disease of the lumbar spine.

An August 2007 VA progress note of MRI (magnetic resonance imaging) examination of the lumbar spine contains a diagnosis of multilevel discogenic degenerative disease, most prominent at L5-S1 where there is mild posterior listhesis of L5 on S1 and moderate left neuroforaminal narrowing.

The report of a private evaluation in February 2011 shows that the Veteran reported a history of back pain.  On examination the Veteran had normal contours of his low back, and had severe and extreme tenderness on percussion of the low back in the lumbosacral area.  Range of motion findings including for flexion in the low back, which was to 20 degrees as a result of severe muscle spasms.  Muscle power in the lower extremities bilaterally was decreased, and estimated to be at a level of around 1-2 on a scale of 5.  On neurologic examination, sensation in the lower extremities were bilaterally decreased.  

The report contains an assessment that the Veteran had severely decreased ability to move the low back, with his ability to flex and extend the low back profoundly decreased as compared to normal and the range of motion was severely decreased as compared to normal.  The examiner opined that the restricted range of motion in the low back made it difficult for the Veteran to carry out strenuous activities such as heavy lifting; and as a result, employment involving heavy lifting and carrying was difficult to envisage.  

The report of the March 2011 VA examination shows complaints of low back pain with poor response to medication treatment, and with severe weekly flare-ups lasting hours.  The Veteran reported that during flare-ups he had an additional 30 percent limitation of motion and other functional impairment.  On examination, posture, head position, and gait were normal.  There were no abnormal spinal curvatures noted except for scoliosis.  The Veteran had spasm and pain with motion, but no atrophy, guarding, tenderness or weakness.  

On range of motion study (with findings regarding additional limitation on repetitive motion shown in parentheses), flexion was from zero to 50 degrees (zero to 40); extension from zero to 33 degrees (zero to 10); left and right lateral flexion were to 23 and 25 degrees (20 and 22), respectively; and left and right lateral rotation were both to 30 degrees (zero to 35).  There was objective evidence of pain on active range of motion, and additional limitations after repetition.  

X-ray examination concluded with an impression of spina bifida occulta of S1; levo-scoliosis; normal sacroiliac joints; straightening of lumbar spine from muscular spasm.  The examination report concluded with the same diagnosis.

The examiner commented that the low back condition would have effects on the Veteran's occupation including increased absenteeism.  It would also have effects on work tasks due to decreased mobility, problems lifting and carrying, lack of stamina, weakness or fatigue, and pain.  

The examiner opined that the Veteran had significant muscular spasm despite treatment; and that the condition could temporarily prevent the Veteran from gainful employment.  The examiner stated that this opinion was based on radiologic evidence of paralumbar muscle spasm, with no evidence of loss of vertebral height or sacroiliac disease.  The examiner commented that muscular spasm was usually a temporary condition that was manageable with therapy.

C.  Analysis

To review the pertinent law applicable to the medical history in this case, for the period prior to March 22, 2011, the Veteran's lumbar spine disability is rated 10 percent disabling; thereafter the disability is rated 20 percent disabling.  During that earlier period before March 22, 2011, VA revised the criteria for rating general diseases and injuries of the spine.  The revised criteria are effective from September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The old version of the rating criteria are to be used prior to September 26, 2003, and the old or new version-whichever is more favorable to the Veteran-is to be used to evaluate the disability for the period beginning September 26, 2003.  

Evaluation Prior to February 21, 2005:  

On review of the evidence available and discussed above, prior to February 21, 2005, the evidence on file does not show symptoms warranting a rating in excess of 10 percent under either the old or revised rating criteria.  

That is, prior to February 21, 2005, the evidence is not productive of lumbar spine symptoms with more than slight limitation of motion, more than mild intervertebral disc syndrome, or lumbosacral strain with more than characteristic pain on motion.  Nor is there evidence during the period from September 26, 2003 and prior to February 21, 2005 of symptoms productive of forward flexion of the thoracolumbar spine limited to 60 degrees or less, or of a combined range of motion of the thoracolumbar spine of 120 degrees or less, or of muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour.  There is no evidence of such symptoms of low back disability prior to February 21, 2005.

Evaluation from February 21, 2005

On giving the Veteran's claim the benefit of the doubt, the Board finds a February 21, 2005 VA progress note contains evidence warranting a 20 percent disability rating for the Veteran's lumbar spine disability.  Beginning then and as shown in subsequent treatment and VA examination reports, there is evidence of degenerative disc disease with muscle spasm, limited active range of motion, along with complaints of chronic daily low back pain.  At the VA examination in October 2006, the lumbar spine flexion was from zero to 70 degrees, though with pain starting at 45 degrees. 

Based on the low back symptoms as shown beginning February 21, 2005, after consideration of complaints of pain and muscle spasm, a rating of 20 percent is warranted effective February 21, 2005, under criteria of the previous version of Diagnostic Code 5290 for moderate limitation of motion of the lumbar spine; or under the revised criteria for symptoms productive of a limitation of flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001); Diagnostic Code 5237 (2011).  

That same evidence does not show that a disability rating in excess of 20 percent is warranted for the lumbar spine disability after February 21, 2005 and prior to February 3, 2011, under the old rating criteria in effect prior to September 26, 2003, or under the revised rating criteria.  Specifically, the evidence as discussed above does not show during this period (from February 21, 2005 to February 3, 2011) that the condition is productive of severe limitation of motion of the lumbar spine; and certainly does not show that there was any ankylosis of the lumbar spine, or more than moderate recurring attacks of intervertebral disc syndrome, or severe lumbosacral strain.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001).  

There is also no evidence during this period of symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or of favorable ankylosis of the entire thoracolumbar spine even after consideration of pain, weakness and other symptoms described in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

Evaluation from February 3, 2011

The Board has reviewed the February 3, 2011, examination report and all subsequent competent evidence of record.  After affording the Veteran the benefit of any remaining doubt to his favor, and considering the degree of additional limitation of motion due to functional loss involving such factors as painful motion, fatigue, weakness, and spasm, the Board finds that a 40 percent disability rating and no more is warranted for low back disability for the period beginning February 3, 2011.    

For the period effective February 3, 2011, the evidence overall, including the results of the March 2011 VA examination clearly shows MRI and other source evidence of degenerative disc disease with degenerative joint disease, listhesis of L5 on S1 and moderate left neuroforaminal narrowing, and other orthopedic and neurologic pathology, and significant complaints of low back pain, spasm, and other symptoms consistent with the record as a whole.  During the private evaluation in February 3, 2011, range of motion findings included flexion in the low back limited to 20 degrees as a result of severe muscle spasms.  That examiner concluded that the Veteran had severely decreased ability to move the low back, and that his ability to flex the low back was profoundly decreased compared to normal.  

Given these findings, the Board finds that a disability rating of 40 percent is warranted under the General Rating Formula for Diseases and Injuries of the Spine, for the period beginning February 3, 2011, particularly in light of the objective findings of pain on motion and associated spasm.  In sum, review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected lumbar spine disability is productive of severe limitation of motion of the lumbar spine, with forward flexion of the thoracolumbar spine limited to 30 degrees or less.  

Based on such evidence and affording any doubt in favor of the Veteran's claim, the Board finds that the Veteran's symptoms, especially during flare-ups, most closely approximate the rating criteria required for a 40 percent disability rating, effective from February 3, 2011.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, during the period beginning from February 3, 2011, the evidence does not demonstrate that the lumbar spine symptoms are productive of favorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  

Further, the evidence does not show any indication of any residuals of fracture of vertebra; ankylosis of the lumbar spine; or pronounced intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 5293 (2001).

Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With respect to the revised rating criteria applicable from September 23, 2002, at no time does the evidence show incapacitating episodes due to the Veteran's lumbar spine disability.  That is, the evidence does not show any periods of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  Notably, during the most recent VA examination of the low back condition, in March 2011, the Veteran reported that he had had no incapacitating episodes of spine disease.  

Thus, an evaluation in excess of the staged ratings in effect-including as a result of this decision-for the lumbosacral spine disability is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Associated Lower Extremities Neurologic Symptoms

There is no evidence prior to September 26, 2003 (the effective of the revised rating criteria) of any associated neurological pathology beyond the neuromusculature of the low back (i.e. no evidence of radiation/radiculopathy) on which to predicate a grant of separate service connected disability for neurologic conditions, such as referable to the lower extremities or certain organs innervated by the spinal roots of the lumbar segment of the spine.

With respect to the revised rating criteria effective September 26, 2003, as provided in Note (1), following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  A separate rating is not in effect for any associated lower extremity neurologic symptoms.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In this case, at the October 2006 VA examination, on examination of the spine and extremities, the examiner made findings that there were no symptoms involving the left or right feet or lower extremities and no neurologic symptoms.  VA progress notes in December 2006 contain neurological findings of no gross motor deficits; no atrophy; no significant focal findings otherwise.  These notes also include an assessment of lumbosacral spondylosis without myelopathy.  

At the February 3, 2011, private examination, the lower extremities had muscle strength that was decreased, and sensation in the lower extremities were bilaterally decreased.  At the March 2011 VA examination the Veteran reported having no numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The examiner found that the Veteran had no radiation of pain.

However, on review, the Veteran has competently reported in the course of treatment regarding his lower extremities' neurologic symptoms.  He is competent to provide evidence regarding the symptoms in those extremities, and as to the severity of the symptoms he perceives.  38 C.F.R. § 3.159(a)(2).  Such neurologic symptomatology of the lower extremities is supported by findings in the February 3, 2011, private evaluation as discussed above.  

On weighing the evidence overall, and affording the Veteran the benefit of the doubt, the Board finds that, effective from the date of the February 3, 2011 private examination, the competent evidence of record is productive of mild radiculopathy of the right lower extremity associated with the low back disability, and productive of mild radiculopathy of the left lower extremity associated with the low back disability.  The evidence thereby supports, effective February 3, 2011, separate grants of 10 percent disability ratings each for the Veteran's (1) radiculopathy of the right lower extremity associated with the low back disability; and (2) radiculopathy of the left lower extremity associated with the low back disability.  

Though there is evidence of some neuroforaminal narrowing prior to February 3, 2011, there is no clear evidence prior to February 3, 2011, of any lower extremity radiculopathy associated with the low back on which to base a grant of a separate rating for any right or left lower extremity radiculopathy associated with the low back disability.  

The Board further finds that for the period effective February 3, 2011, the preponderance of the evidence is against granting a disability for neurologic manifestation higher than 10 percent for the right lower extremity neuropathy or higher than 10 percent for the left lower extremity neuropathy, associated with the lumbar spine disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  In this regard, the evidence does not show that the left or right lower extremity is productive of more than mild incomplete paralysis of the sciatic nerve.  Thus, the evidence does not show that the left and right lower extremity neurologic abnormalities warrant higher evaluations than the 10 percent granted here for each lower extremity, for the period effective from February 3, 2011.   

The competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities to specifically include any bowel or bladder impairment, so as to warrant a separate evaluation on that account. 

Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, the medical evidence associated with the relevant periods does not include any that would warrant an evaluation in excess of the staged ratings granted here.  See Fenderson supra; Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability claim decided here.  The rating criteria are therefore adequate to evaluate the lumbar spine disability, and referral for consideration of extraschedular rating is not warranted.  Thus is no basis for a staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that assigned here.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7.  


ORDER

A disability rating in excess of 10 percent for myofascial back pain syndrome for the period prior to February 21, 2005, is denied.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 20 percent for myofascial back pain syndrome effective from February 21, 2005, to February 2, 2011, is granted.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 40 percent for myofascial back pain syndrome effective from  February 3, 2011, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent, but no more, for right lower extremity radiculopathy associated with myofascial back pain syndrome, effective from February 3, 2011, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent, but no more, for left lower extremity radiculopathy associated with myofascial back pain syndrome, effective from February 3, 2011, is granted. 

REMAND

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, during the February 2011 private evaluation, the examiner concluded with comments indicating the Veteran may not be employable.  Similarly, the examiner at the March 2011 VA examination made statements opining that the Veteran's significant muscular spasm condition would prevent him from gainful employment.  Though the examiner modified that statement indicating it would temporarily prevent gainful employment, that conclusion may be debatable given the long-term symptoms shown to be present. 

The Veteran is in receipt of disability benefits from the SSA on the basis of disability, and there is no indication that the Veteran is currently working.  Because entitlement to a TDIU is part of the Veteran's rating claim, and given the Board's favorable determinations, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  

On remand the RO must associate any pertinent outstanding records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

3.  Notify the Veteran that he may submit statements describing fully the symptoms resulting from his service-connected disabilities, and the impact of all of his service-connected disabilities on his ability or inability to work.  

4.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, and severity of his service-connected disabilities and their impact, singly and collectively, on the Veteran's ability to work.  The claims files should be made available to and reviewed by the examiner.  

The examiner should conduct any appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  Including the results of this Board decision, his service-connected disabilities currently consist of the (A) lumbar spine disability identified by the RO as myofascial back pain syndrome, (B) right lower extremity radiculopathy associated with  the lumbar spine disability, and (C) left lower extremity radiculopathy associated with the lumbar spine disability. A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Readjudicate the claim of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his attorney must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


